GUEST NAME

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADDRESS
CITY / STATE / ZIP
TELEPHONE: RESIDENCE WORK
SALESMAN
How Did You Hear About Us?

Ct] TV (-] Newspaper

(] Radio Station Listened To [J Previous Customer

{J Referral CI Walk In

(] Be Back [I Location

Vehicle Considered Trade Info

CI New (Used Year Make

(J Car [J Truck Miles

Stock# Year eo an : Lender

Make urrent Paymen

- Payment's Left
Basic Requirements Needed on this Vehicle? Why are you considering transportation at
this time?
Drive Home Today Budget
Desired Monthly Payment up to
Desired Cash Down up to

 

 

Case 4:18-cv-01010-HFS Document 19-1 Filed 04/04/19 Page i1of3 Exhibit A
of

Additional Certificate (17 U.S.C. 705)

Certificate of Registration FORM TX |

 

. For a Nondramatic Literary Work
This Certificate issued under the seal of the Copyright UNITED STATES COPYRIGHT OFFICE

 

Office in accordance with title 17, United States Code, Rr

attests that registration has been made for the work TXu 913-170

identified below. The information on this certificate has BREE RR REEKH
been made a part of the Copyright Office records. pecba beter!

 

EFFECTIVE DATE OF REGISTRATION
Ug Month une Day . von

Acting United States Register of Copyrights and Director
DO NOT WRITE ABOVE THIS LINE. iF You NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.

TITLE OF THIS WORK ¥

Gwe sf oS fee &

PREVIOUS OR ALTERNATIVE TITLES ¥

 

PUBLICATION AS A CONTRIBUTION If this work was published as a contribution to a periodical, serial, or collection, give information about the

 

 

 

 

 

 

    
 

       

 

 

collective work in which the contribution appeared. Title of Collective Work ¥
If published in a periodical or serial give: Volume ¥ Number ¥ Issue Date ¥ On Pages ¥ -
LR iti aes
NAME OF AUTHOR ¥ DATES OF BIRTH AND DEATH
a ae = Year Born ¥ Year Died ¥
ifeonal) Vere is, an Zi. DALY /FB 2 S00 Zvivy
Was this contribution to the work a AUTHOR'S NATIONALITY OR DOMICILE WAS THIS AUTHOR'S CONTRIMUTION TO
“work made for hire"? Name of Country" == ang cn ek oka THE WORK 11 answer to either
D Yes on{ Citizen of BL. Sf 2 Anonymous? 0 Yes LANo Fogo i
: ey BxWio Domiciled ink Pseudonymous? OO Yes No _ Stnuctions “4
NOTE AE RE OF AUTHORSHIP Eriefly desczib- nature of material created by this author in which copyright is claimed. ¥ CET lA i oF
A J eT i . is Ca = te naa :
eek ta Se = Eee et I er Ce ee E rye:
ine a.iner oi 4 NAME OF AUTHOR ¥ ON? 1a410r7 1 DATES OF BIRTH AND DEATH /
’ Year Born ¥ Year Died ¥ =

a “work made
for hire* is
generally the
employer, not
the empioyee
(see instruc-
tions), For any
Parl of this
work that wes
“made for hire”
check “Yes* in
the space
Provided. give
the emcloyer
for Olher
person for
whom the work
was prepared)
@s “Author” of
that part. and
leave the
Space fur dales
of birth and
death blank.

    
 

       

 

Was this contribution to the work a AUTHOR'S NATIONALITY OR DOMICILE WAS THIS AUTHOR'S CONTRIBUTION TO
“work made fcr hire”? Name of Country THE WORK Ifthe answer to either
OD Yes OR] Citizen of F Anonymous? OyYes () No Phir aasiavey

 

QO No mrs Uy Pseudonymous? © Yes (No _ instructions.

NATURE OF AUTHORSHIP Briefly describe nature of material created by this author in which copyright is claimed. W

 

 

 

NAME OF AUTHOR ¥ DATES OF BIRTH AND DEATH
Year Born ¥ Year Died W
Was this contribution to the work a AUTHOR'S NATIONALITY OR DOMICILE WAS THIS AUTHOR'S CONTRIBUTION TO
“work made for hire"? Name of Country THE WORK I the answer to either
D Yes oR] Citizen of Anonymous? OYes O No os
O No Domiciled ink. Pseudonymous? OYes O No _ insinctions,

 

 

NATURE OF AUTHORSHIP Briefly describe nature of material created by this author in which copyright is claimed. W

   

YEAR IN WHICH CREATION OF THIS DATE AND NATION OF FIRST PUBLICATION OF THIS PARTICULAR WORK

 

 

 

WORK WAS COMPLETED this int this Ink
a " Tels information Sompiets th 8 Information — Month > Osy > Year>
L 4 year in all cases. has been p work <@ Nation
Mio niece ne a cma pte

 

 

 

See instructions
before compiating
thes space.

aii)
COPYRIGHT CLAIMANT(S) N d add t be gi if the claimant is th APPLICATION RECEIVED —
the author given in space 2. ¥ eee ae aver ae ! n a DEC. 0 7. 1 G g J
FESG SPQ Vase? ONE seal teane
Kansas City mo dan a. (99%

a. ati )) te Dey  laeaw S- VIR Ga TWO DEPOSITS RECEIVES

TRANSFER If the claimant(s) named heré'trf space 4 is (are) different from the author(s) named in
Space 2, give a brief statement of how the ciaimant(s) obtained ownership of the copyright. ¥

 

OFFICE USE ON!

FUNDS RECEIVED

DO NOT WRITE a
LY

 

a

 

MORE ON BACK ® + Complete ali applicable spaces (numbers 5-9) on tha reverse side of this page. DO NOT WRITE HERE

* See detailed instructions, * Sign the form at line 8. Page 1 of pages

 

Case 4:18-cv-01010-HFS Document 19-1 Filed 04/04/19 Page 2 of 3 Exhibit A
 

 

 

 

 

 

 

 

"LB Lp FORM TX
CH alah ;
FOR
ORRESPONDENCE COPYRIGHT
Yes OFFICE
USE
ONLY
DO NOT WRITE ABOVE THIS LINE. IF YOU NEED MORE SPACE, USE A SEPARATE CONTINUATION SHEET.
PREVIOUS REGISTRATION Has registration for this work, or for an earlier version of this work, already been made in the Copyright Office?
O Yes_ Goo If your answer is “Yes,” why is another registration being sought? (Check appropriate box) ¥ ,
a. (0 This is the first published edition of a work previously registered in unpublished form.
b. Bhi is the first application submitted by this author as copyright claimant.
c. O This is a changed version of the work, as shown by space 6 on this application.
If your answer is “Yes,” give: Previous Registration Number V Year of Registration ¥
ite a;

 

DERIVATIVE WORK OR COMPILATION
Preexisting Material Identify any preexisting work or works that this work is based on or incorporates. ¥

a a

 

 

 

 

 

 

See instructions

betore completing
b Material Added to This Work Give a brief, general statement of the material that has been added to this work and in which copyright is claimed. this space.
Evel yt bine CS fo LC fe bel Se a. ELBE av Yen B~zed a ony
dos? ix pope " Pe Dew
—

 

 

ET
DEPOSIT ACCOUNT If the registration fee is to be charged to a Deposit Account established in the Copyright Office, give name and number of Account.
Name ¥ Account Number ¥

a

 

 

CORRESPONDENCE Give name and address to which correspondence about this application should be sent. Name/Address/Apt/City/State/ZIP ¥

b Bava erway ad Ae
“ory Ss pres vs VA rer wr
vie of es Ne Cif Bf
Area coda ard daytime telephone number p> SVE - CFE f-~ (ead Fax number >
Email > :

 

CERTIFICATION® |, the undersigned, hereby certify that ] am the

ee OD other copyright claimant

of the work identified in this application and that the statements made
by me in this app!.cation are correct to the best of my |nowledge.

O owner of exclusive right(s)
Oauthorized agent of ___

 

 

   
 

Name of author or other copyright claimant, or owner of excluswe night(s) a

 

Typed or printed name and date ¥ !f this application gives a date of publication in space 3, do not sign and submit it before that date.

Date p S-=2 of > y

_ Fi eager’ eRe age da FD.

 
  
 

San LaF F

te the Copyright Office,

for the latest fee information.

 

 

_ eter

Mail Name ¥ * Complete ail necessary spaces

certificate a . your application in space 8
' A 2 ND ALL 3 ELEMENTS

to: _ftena/) [enwe | Bey nS OR iN ne SAE PACKAGE:

 

| Number/StreevApt ¥

filing fee in check or money order

able to Ri of Copyrights
>. Bay to Repister a1 Copyrpht

 

Certificate |

will be [FER SPQ se YAter ee
mailed in Cay/State/ZIP ¥ a

window £ —s i .
envelope KAnSAs o.45  ptte: ofr 347

 

Copyright Office
101 Avenue, S.E.

 

 

"17 U.S C. § 506(a): Any person who knowi

ingly makes a talsa rapreseniation of ft
Zi USC. cOelel Any Hersin whe Niodiogy akan P & material fact in the application for copyright registration provided for by section 409, of in any written slatement filed in connection

September 1997—300.000 (@ PRINTED ON RECYCLED PAPER

 

Case 4:18-cv-01010-HFS Document 19-1 Filed 04/04/19 Page 3 of 3

 

Washington, D.C. 20559-6000

wU.S. GOVERNMENT PRINTING OFFICE: 1997-417/750-60,021

 

Exhibit A
